

116 HR 8577 IH: Kenneth P. Thompson Civic Justice Corps Act of 2020
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8577IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Ms. Velázquez (for herself and Ms. Meng) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide grants for Civic Justice Corps programs for court-involved, previously incarcerated, and otherwise disadvantaged youth and young adults.1.Short titleThis Act may be cited as the Kenneth P. Thompson Civic Justice Corps Act of 2020.2.PurposeThe purpose of this Act is to develop, implement, and expand educational and work experience opportunities for court-involved, previously incarcerated, and otherwise disadvantaged youth and young adults through service and conservation corps and other community-based service organizations.3.Civic Justice Corps grants(a)In generalThe Attorney General shall award grants to one or more national intermediaries to develop, implement, and collect data from Civic Justice Corps programs administered by no fewer than ten local subgrantees in the geographic regions established under subsection (k)(2).(b)ApplicationA national intermediary that desires a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require, including, at a minimum that—(1)contains such agreements, assurances, and information, is in such form, and is submitted in such manner, as the Attorney General shall by rule require;(2)includes a long-term strategy and detailed implementation plan that reflects consultation with community groups and appropriate community stakeholders;(3)explains the national intermediary’s inability to address the need without Federal assistance;(4)identifies related governmental and community initiatives which compliment, or will be coordinated with, the proposal;(5)identifies jurisdictions where the national intermediary intends to supervise local subgrantees, and includes a description of the local service providers and nonprofit organizations that have substantial or significant experience dealing with court-involved, previously incarcerated, and otherwise disadvantaged youth;(6)provides details on the intended methodologies employing scientifically based research methods, to be used for data collection purposes for current participants and postprogram participants; and(7) subject to paragraph (8), an assurance that, if the local subgrantee or national intermediary receives a grant, or a renewal of such grant under this section, the local subgrantee or national intermediary will develop a plan to secure other public or private funding resources to ensure the continued operation and maintenance of the program after funds under such grant, or renewal, are no longer available.(8) The Secretary shall waive the requirement under paragraph (7) for the local subgrantee or national intermediary if the local grantee or national intermediary demonstrates that complying with such requirement would create an undue burden that would result in significant disruption of the Civic Justice Corps program.(9)For the purposes of an application under this subsection, the term scientifically based research methods means research methods that—(A)apply rigorous, systematic, and objective procedures to obtain valid knowledge relevant to court-involved, previously incarcerated, and otherwise disadvantaged youth and young adults; and(B)rely on measurements or observational methods that provide data across multiple measurements and observations.(c)Preferential consideration of applicationsFrom among the applications submitted by national intermediaries under subsection (b), the Secretary shall provide preference on the basis of—(1)the effectiveness of the data collection methodologies submitted under subsection (b)(6);(2)the assurances made under subsection (b)(1); and(3)relevant data specific to the local jurisdictions where the national intermediary intends to enter into partnership with local subgrantees, which illustrate the need for a Civic Justice Corps program, including—(A)unemployment rates;(B)poverty rates;(C)crime rates;(D)other factors as the Attorney General, after consultation with appropriate agencies of the Government, may identify, including average household income, labor force participation, and educational attainment; and(E)additional criteria as determined by the Attorney General.(d)Grant and subgrant periodsEach grant awarded to a national intermediary, and each subgrant awarded to a local subgrantee, under this section shall be for a period of 5 years.(e)Use of grant funds(1)In generalEach national intermediary receiving a grant under this section shall make at least ten subgrants to local subgrantees to carry out Civil Justice Corps programs that implement the Civil Justice Corps Model described in section 4(1) with the funds provided under such subgrant.(2)ReservationEach national intermediary receiving a grant under this section shall reserve—(A)not less than 90 percent for subgrants to local subgrantees; and(B)not more than 10 percent for training and technical assistance to, and data collection from, such local subgrantees.(f)Use of subgrantsAn entity receiving a subgrant under this section shall use the funds made available through such subgrant to carry out a Civic Justice Corps program that implements the Civic Justice Corps Model. Such program shall include the provision of educational programming and support to participants, which may include—(1)basic instruction and remedial education;(2)language instruction for individuals with limited English proficiency;(3)secondary education services and activities, including dropout prevention, tutoring, and other activities;(4)preparation for and access to postsecondary education opportunities, including counseling and assistance with applying for student financial aid;(5)work readiness training, which may include—(A)development of basic skills, such as—(i)arriving on time to work;(ii)being prepared to work;(iii)working independently;(iv)working with others;(v)working safely; and(vi)demonstrating a commitment to produce high-quality work;(B)development of job-specific occupational skills and on-the-job training; and(C)assessment of skills, career counseling, and job search assistance; and(6)development and monitoring of individual education and career plans.(g)Renewal of grants(1)In generalThe Attorney General may renew a grant awarded under this Act with respect to an eligible national intermediary if the national intermediary—(A)submits to the Attorney General an application for renewal at such time, in such manner, and containing such information as the Secretary may require; and(B)demonstrates in such application that grant funds made available to the national intermediary were used in a manner required under the most recently approved application under this Act. A grant made under this part may be renewed, without limitations on the duration of such renewal, to provide additional funds, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application.(2)DurationAn initial renewal under this subsection shall, at minimum, be for a period of 3 years. Any subsequent renewal provided thereafter shall be for a period of 1 year.(h)No-Cost extensionsNotwithstanding subsection (g), the Attorney General may extend a grant period, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the initial grant award.(i)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $35,000,000 for each of the fiscal years 2020 through 2030.(2)AvailabilityFunds authorized to be appropriated under this section may remain available until expended.(j)Supplement not supplantGrant funds received under this Act shall be used to supplement and not supplant other Federal funds for the population established under section 2.(k)Geographic distribution of grants(1)In generalA national intermediary shall select at least one local subgrantee located in any of the geographic regions in paragraph (2).(2)Geographic regionsA national intermediary applying for a grant must provide a subgrant to a local subgrantee in any one of the following geographic regions:(A)Region I shall comprise the States of Connecticut, Massachusetts, Maine, New Hampshire, Rhode Island, and Vermont.(B)Region II shall comprise the States of New Jersey and New York, and the Virgin Islands of the United States and Puerto Rico.(C)Region III shall comprise the District of Columbia, and the States of Maryland, Pennsylvania, Virginia, and West Virginia.(D)Region IV shall comprise the States of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, and Tennessee.(E)Region V shall comprise the States of Illinois, Indiana, Michigan, Minnesota, Ohio, and Wisconsin.(F)Region VI shall comprise the States of Arkansas, Louisiana, New Mexico, Oklahoma, and Texas.(G)Region VII shall comprise the States of Iowa, Kansas, Missouri, and Nebraska.(H)Region VIII shall comprise the States of Colorado, Montana, North Dakota, South Dakota, Utah, and Wyoming.(I)Region IX shall comprise American Samoa, Guam, and the States of Arizona, California, Hawaii, and Nevada.(J)Region X shall comprise the States of Alaska, Idaho, Oregon, and Washington.(3)Minimum number of grants in each regionThe Secretary shall award not less than one grant to any jurisdiction within each of the ten regions specified under paragraph (2).(4)Rule of constructionNothing in this Act shall be construed to limit an individual State or local jurisdiction within a State, from receiving multiple grants, renewals, or no-cost extensions, under this Act.4.DefinitionsIn this Act:(1)Civic Justice Corps ModelThe term Civic Justice Corps Model refers to programs that—(A)intentionally recruit and primarily enroll as participants in the program court-involved, previously incarcerated, and otherwise disadvantaged youth and young adults between the ages of 16 and 25;(B)provide such participants with educational programming and support designed to lead to a high school diploma or its recognized equivalent;(C)provide such participants with assessment, career planning, workforce readiness, and service or work experience designed to lead to unsubsidized employment, enrollment in postsecondary education or an apprenticeship program, the obtainment of an industry-recognized credential, or some other type of career pathway program, including military service;(D)demonstrate relationships with local criminal, juvenile justice, and other social service agencies and provide a range of supportive and transitional services to participants;(E)engage participants in relevant, necessary, and team-based community service projects designed to instill life and jobs skills and long-term civic engagement;(F)demonstrate relationships with local boards (as such term is defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and local employers and can provide participants with appropriate postprogram placements;(G)require participants to be enrolled in the program for not less than 6 months, and provide participants with at least 12 months of postprogram support and services; and(H)collect postprogram data for at least the 12 months after such participants complete the program.(2)Local subgranteeThe term local subgrantee refers to a service and conservation corps or other community-based service organization that—(A)has been competitively selected by a national intermediary to carry out a Civic Justice Corps program that implements the Civic Justice Corps Model; and(B)demonstrates—(i)a local need for a Civic Justice Corps program;(ii)the ability to recruit and enroll court-involved, previously incarcerated, and otherwise disadvantaged youth and young adults between the ages of 16 and 25;(iii)the ability to provide the education, workforce development, service and work experience, and supportive and followup services described in paragraph (1);(iv)relationships with local criminal, juvenile justice, and social service agencies;(v)relationships with local boards (as such term is defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and employers and the ability to place participants upon program completion; and(vi)the ability to collect data and report on the performance measures described in section 5(b).(3)National intermediaryThe term national intermediary means a national nonprofit organization that—(A)has experience in developing and administering programs that collaborate with community-based organizations to deliver education and work experience to court-involved, formerly incarcerated, and otherwise disadvantaged youth;(B)demonstrates an ability to administer a competitive subgrant process that will result in the selection of no less than ten geographically diverse local subgrantees to carry out Civil Justice Corps programs that implement the Civic Justice Corps Model;(C)demonstrates an ability to provide training and technical assistance to subgrantees; and(D)has the ability to collect information from the subgrantees on the performance measures described in section 5(b) and report such information to the Attorney General on an annual basis.(4)Service and conservation corpsThe term service and conservation corps means any State or local service or conservation corps, including a service or conservation corps carried out under the national service laws.5.Reports(a)Annual reports to the Attorney GeneralEach national intermediary receiving a grant under this Act shall submit a report annually to the Attorney General at such time, in such manner, and providing such information as the Attorney General may require, including information on the performance measures reported by subgrantees in accordance with subsection (b).(b)Subgrantee reports on performance measuresEach entity receiving a subgrant under this section shall annually report to the national intermediary that awarded such subgrant on the following performance measures of participant progress:(1)The obtainment of a high school diploma, a recognized equivalent, or some other industry-recognized credential.(2)Postprogram placement for each participant in one of the following, and total postprogram placement rates for each of the following:(A)Unsubsidized employment.(B)Postsecondary education.(C)A registered apprenticeship or further job training.(D)A career pathway program, including military service.(3)Postprogram recidivism rates.6.RulemakingNot later than 1 year after the date of enactment of this Act, the Attorney General shall, through notice and comment rulemaking, establish a process for providing national intermediaries a fair hearing and appellate review regarding any decision by the Attorney General to deny, renew, or terminate a grant provided under this Act.